                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 173:
 This document relates to:
                                                   CORRECTION TO PRETRIAL ORDER
 ALL ACTIONS                                       NO. 172

                                                   Re: Dkt. No. 4764



        In light of Monsanto’s response at Dkt. No. 4764, the pending motions to seal are moot

insofar as they request the sealing of the items on the docket listed in Exhibit 1, Dkt. No. 4764-1.

Those items listed in Exhibit 1 will remain under seal because they have since been replaced

with documents redacted in a manner consistent with the Court’s sealing orders. See Dkt. No.

2791.

        IT IS SO ORDERED.

Dated: August 13, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
